FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2021

                                      No. 04-21-00229-CV

                                       Paul J. KITTLE, Jr.,
                                             Appellant

                                                 v.

                                        Patricia KITTLE,
                                             Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16245
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

        On July 15, 2021, we issued an order stating that the court reporter did not file the
reporter’s record because appellant failed to pay or make arrangements to pay the reporter’s fee
for preparing the record. We ordered appellant to provide written proof by July 26, 2021 that he
had either: (1) paid or made arrangements to pay the reporter’s fee; or (2) was entitled to appeal
without paying the reporter’s fee. We also advised appellant that if he did not respond to our
order within the time provided, his brief would be due thirty days from the date of our July 15
order and we would only consider those issues or points raised in his brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        Appellant did not respond to our July 15 order. Accordingly, the current deadline for
appellant’s brief is August 16, 2021, and we will consider only those issue or points raised in his
brief that do not require a reporter’s record for a decision. See id. If appellant wishes to request
an extension of the deadline for filing his brief, he must do so by filing a written motion that
complies with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10. If appellant fails
to file either his brief or a written motion for extension of time that complies with the Texas
Rules of Appellate Procedure, we will dismiss his appeal for want of prosecution. See TEX. R.
APP. P. 38.8, 42.3.


                                                      _________________________________
                                                      Beth Watkins, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court